ALLOWANCE
Amendments
The amendment of 1 February 2021 is hereby acknowledged and entered.


Withdrawn Objection/Rejection
The objection to the disclosure under 37 CFR 1.163 because the specification presents less than a full, clear and complete botanical description has been withdrawn in light of the amendments dated 1 February 2021.

The rejection of claim 1 under 35 U.S.C. 112(a) and 112(b) as not being supported by a clear and complete botanical description has been withdrawn in light of the amendments dated 1 February 2021.

The rejection of claim 1 under 35 U.S.C. 102(a)(2) and 102(a)(1) has been withdrawn in light of the amendments and arguments, respectively, dated 1 February 2021.


Interview
An Applicant-Initiated Interview was conducted on 26 January 2021 (see Interview Summary dated 1 February 2021).
An Applicant-Initiated Interview under the AFCP 2.0 Pilot Program was conducted on 11 February 2021 (see attached Interview Summary).


Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Examiner’s Amendment Authorized
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s Representative, Caroline Belt on 11 February 2021.




Amendment to the Disclosure
The clean substitute specification dated 1 February 2021, has been amended as follows:
A.	Page 2, line 2, “yellowish-white” has been amended to --pale-yellow--.
B.	Page 3, Table 1, row 9, column 2, “yellowish-white” has been amended to --pale-yellow--.
C.	Page 4, line 24, “dull greenish yellow” has been amended to --light yellow green--.
D.	Page 4, line 29, --(grayish olive green)-- has been inserted after “RHS 137B”.
E.	Page 4, line 29, --(grayish yellow green)-- has been inserted after “RHS 138B”.
F.	Page 4, line 30, “dull yellow green” has been amended to --grayish olive green--.
G.	Page 5, line 2, --(moderate yellow green)-- has been inserted after “RHS 137D”.
H.	Page 5, line 2, --(grayish olive green)-- has been inserted after “137A”.
I.	Page 5, line 3, --(moderate yellow green)-- has been inserted after “RHS 139C”.
J.	Page 5, line 6, “dull yellow green” has been amended to --light yellow green--.
K.	Page 5, line 10, “bright greenish yellow” has been amended to --brilliant yellow green--.
L.	Page 5, Table 2, row 4, column 3, “medium red” has been amended to --vivid red--.
M.	Page 5, Table 2, row 4, column 4, “whitish yellow” has been amended to --pale yellow--.
N.	Page 5, Table 2, row 5, column 3, “light red” has been amended to --grayish reddish orange--.
O.	Page 5, Table 2, row 5, column 4, “whitish” has been amended to --yellowish white--.
P.	Page 5, Table 2, row 6, column 3, “45B medium red” has been amended to --40C strong reddish orange--.
Q.	Page 5, Table 2, row 6, column 4, “white” has been amended to --yellowish white--.
R.	Page 6, line 18, “reddish” has been amended to --vivid red--.
S.	Page 6, line 20, “white” has been amended to --yellowish white--.
T.	Page 7, [0035], “variety ‘Wadahatsukoi’ is” has been amended to --varieties ’09-52-1’ and ‘Wadahatsukoi’ are--.
U.	Page 7, Table 3, row 3, column 4, “whitish yellow” has been amended to --pale yellow--.
V.	Page 7, Table 3, row 6, column 3, “pinkish white” has been amended to --strong yellowish pink--.
W.	Page 7, Table 3, row 6, column 4, “whitish yellow” has been amended to --pale yellow--.
X.	Page 7, Table 3, row 7, column 3, “Unknown” has been amended to --155A yellowish white--.
Y.	Page 7, Table 3, row 7, column 4, “White” has been amended to --yellowish white--.
Z.	Page 7, Table 3, row 8, column 3, “Unknown” has been amended to --40C strong reddish--.
AA.	Page 7, Table 3, row 8, column 4, “Unknown” has been amended to --yellowish white--.
BB.	Page 8, line 1, “yellowish white” has been amended to --pale yellow--.            

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

In addition, the specification provides as complete a botanical description as reasonably possible of the claimed plant. The completeness of the description is sufficient to distinguish this new plant from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on Monday-Friday 8am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN REDDEN/
Examiner, Art Unit 1661

/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661